
	
		111th CONGRESS
		1st Session
		S. CON. RES. 26
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Apologizing for the enslavement and racial
		  segregation of African-Americans.
	
	
		Whereas
			 during the history of the Nation, the United States has grown into a symbol of
			 democracy and freedom around the world;
		Whereas
			 the legacy of African-Americans is interwoven with the very fabric of the
			 democracy and freedom of the United States;
		Whereas
			 millions of Africans and their descendants were enslaved in the United States
			 and the 13 American colonies from 1619 through 1865;
		Whereas
			 Africans forced into slavery were brutalized, humiliated, dehumanized, and
			 subjected to the indignity of being stripped of their names and
			 heritage;
		Whereas
			 many enslaved families were torn apart after family members were sold
			 separately;
		Whereas
			 the system of slavery and the visceral racism against people of African descent
			 upon which it depended became enmeshed in the social fabric of the United
			 States;
		Whereas
			 slavery was not officially abolished until the ratification of the 13th
			 amendment to the Constitution of the United States in 1865, after the end of
			 the Civil War;
		Whereas
			 after emancipation from 246 years of slavery, African-Americans soon saw the
			 fleeting political, social, and economic gains they made during Reconstruction
			 eviscerated by virulent racism, lynchings, disenfranchisement, Black Codes, and
			 racial segregation laws that imposed a rigid system of officially sanctioned
			 racial segregation in virtually all areas of life;
		Whereas
			 the system of de jure racial segregation known as Jim Crow,
			 which arose in certain parts of the United States after the Civil War to create
			 separate and unequal societies for Whites and African-Americans, was a direct
			 result of the racism against people of African descent that was engendered by
			 slavery;
		Whereas
			 the system of Jim Crow laws officially existed until the 1960s—a century after
			 the official end of slavery in the United States—until Congress took action to
			 end it, but the vestiges of Jim Crow continue to this day;
		Whereas
			 African-Americans continue to suffer from the consequences of slavery and Jim
			 Crow laws—long after both systems were formally abolished—through enormous
			 damage and loss, both tangible and intangible, including the loss of human
			 dignity and liberty;
		Whereas
			 the story of the enslavement and de jure segregation of African-Americans and
			 the dehumanizing atrocities committed against them should not be purged from or
			 minimized in the telling of the history of the United States;
		Whereas
			 those African-Americans who suffered under slavery and Jim Crow laws, and their
			 descendants, exemplify the strength of the human character and provide a model
			 of courage, commitment, and perseverance;
		Whereas
			 on July 8, 2003, during a trip to Goree Island, Senegal, a former slave port,
			 President George W. Bush acknowledged the continuing legacy of slavery in life
			 in the United States and the need to confront that legacy, when he stated that
			 slavery was . . . one of the greatest crimes of history . . . The racial
			 bigotry fed by slavery did not end with slavery or with segregation. And many
			 of the issues that still trouble America have roots in the bitter experience of
			 other times. But however long the journey, our destiny is set: liberty and
			 justice for all.;
		Whereas
			 President Bill Clinton also acknowledged the deep-seated problems caused by the
			 continuing legacy of racism against African-Americans that began with slavery,
			 when he initiated a national dialogue about race;
		Whereas
			 an apology for centuries of brutal dehumanization and injustices cannot erase
			 the past, but confession of the wrongs committed and a formal apology to
			 African-Americans will help bind the wounds of the Nation that are rooted in
			 slavery and can speed racial healing and reconciliation and help the people of
			 the United States understand the past and honor the history of all people of
			 the United States;
		Whereas
			 the legislatures of the Commonwealth of Virginia and the States of Alabama,
			 Florida, Maryland, and North Carolina have taken the lead in adopting
			 resolutions officially expressing appropriate remorse for slavery, and other
			 State legislatures are considering similar resolutions; and
		Whereas
			 it is important for the people of the United States, who legally recognized
			 slavery through the Constitution and the laws of the United States, to make a
			 formal apology for slavery and for its successor, Jim Crow, so they can move
			 forward and seek reconciliation, justice, and harmony for all people of the
			 United States: Now, therefore, be it
		
	
		That the sense of the Congress is the
			 following:
			(1)Apology for the enslavement and segregation
			 of African-AmericansThe
			 Congress—
				(A)acknowledges the fundamental injustice,
			 cruelty, brutality, and inhumanity of slavery and Jim Crow laws;
				(B)apologizes to African-Americans on behalf
			 of the people of the United States, for the wrongs committed against them and
			 their ancestors who suffered under slavery and Jim Crow laws; and
				(C)expresses its recommitment to the principle
			 that all people are created equal and endowed with inalienable rights to life,
			 liberty, and the pursuit of happiness, and calls on all people of the United
			 States to work toward eliminating racial prejudices, injustices, and
			 discrimination from our society.
				(2)DisclaimerNothing in this resolution—
				(A)authorizes or supports any claim against
			 the United States; or
				(B)serves as a settlement of any claim against
			 the United States.
				
	
		
			Passed the Senate
			 June 18, 2009.
			
			Secretary
		
	
	
	
